Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered January 8, 1986, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *741reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the court’s charge as to evidence of good character was proper (see, People v Aharonowicz, 133 AD2d 117, lv granted 70 NY2d 748). Brown, J. P., Kunzeman, Kooper and Balletta, JJ., concur.